               Case 3:19-cv-01628-LAB-AHG Document 436 Filed 08/21/20 PageID.7116 Page 1 of 2



                      1 DAVID R. ZARO (BAR NO. 124334)
                        NORMAN M. ASPIS (BAR NO. 313466)
                      2 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      3 865 South Figueroa Street, Suite 2800
                        Los Angeles, California 90017-2543
                      4 Phone: (213) 622-5555
                        Fax: (213) 620-8816
                      5 E-Mail: dzaro@allenmatkins.com
                                naspis@allenmatkins.com
                      6
                        EDWARD G. FATES (BAR NO. 227809)
                      7 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      8 One America Plaza
                        600 West Broadway, 27th Floor
                      9 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                     10 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                     11
                        Attorneys for Receiver
                     12 KRISTA FREITAG
                     13                            UNITED STATES DISTRICT COURT
                     14                          SOUTHERN DISTRICT OF CALIFORNIA
                     15
                     16 SECURITIES AND EXCHANGE                  Case No. 3:19-cv-01628-LAB-AHG
                        COMMISSION,
                     17
                                 Plaintiff,                      RECEIVER'S ACCOUNTING OF
                     18                                          COSTS OF SALE OF 3415 MISSION
                            v.                                   BOULEVARD PROPERTY
                     19
                        GINA CHAMPION-CAIN and ANI
                     20 DEVELOPMENT, LLC,                        Chambers: 3B
                                                                 Mag. Judge: Hon. Allison H. Goddard
                     21                    Defendants,
                     22 AMERICAN NATIONAL
                        INVESTMENTS, INC.,
                     23
                                Relief Defendant.
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            901036.01/SD
               Case 3:19-cv-01628-LAB-AHG Document 436 Filed 08/21/20 PageID.7117 Page 2 of 2



                      1               Krista Freitag ("Receiver"), the Court-appointed permanent receiver for
                      2 Defendant ANI Development, LLC, Relief Defendant American National
                      3 Investments, Inc., and their subsidiaries and affiliates ("Receivership Entities"),
                      4 hereby submits this accounting of costs of sale of 3415 Mission Boulevard Property.
                      5               As part of its order approving the sale of 3415 Mission Boulevard Property
                      6 Free and Clear of Federal Tax Lien, the Court instructed the Receiver to provide a
                      7 full accounting of the costs of sale. Dkt. 425. The Receiver paid a total of
                      8 $7,322.50 for title, recording, transfer, and other fees associated with this sale. The
                      9 summary breakdown of the purchase price proceeds is as follows:
                     10                    Sale Price                                                 $1,550,000.00
                     11                    Pacific Premier Bank Payment                             ($1,212,627.42)
                     12                    Property Taxes                                               ($2,438.92)
                     13                    Sales Commission                                            ($46,500.00)
                     14                    Closing Prorations (Security deposits, August rents –        ($7,300.00)
                     15                    for apartment units)
                     16                    Closing Costs                                                ($7,322.50)
                     17                    Net Sales Proceeds                                           $273,811.16
                     18
                     19 Dated: August 21, 2020                               ALLEN MATKINS LECK GAMBLE
                                                                              MALLORY & NATSIS LLP
                     20
                                                                             By:        s/Edward G. Fates
                     21
                                                                                   DAVID R. ZARO
                     22                                                            EDWARD G. FATES
                                                                                   NORMAN M. ASPIS
                     23                                                            Attorneys for Receiver
                                                                                   KRISTA FREITAG
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            901036.01/SD                                    -2-
